Citation Nr: 0508304	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel





INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision.  The veteran 
filed a notice of disagreement in February 2002, the RO 
issued a statement of the case in September 2002, and the 
veteran perfected his appeal in November 2002.  The Board 
previously remanded this case in December 2003, and it has 
returned for adjudication.


FINDING OF FACT

The veteran's current diabetes mellitus was not present 
during service or for many years thereafter, and it was not 
caused by any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in May 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by an October 2004 supplemental statement of the case, the RO 
continued to deny the veteran's claim.    

During the course of this appeal, the veteran was also sent 
notices of a rating decision, a statement of the case, a 
supplemental statement of the case, a Board remand, and other 
letters concerning attempts to obtain evidence.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claim.  Likewise, these documents may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.  

While the notice provided to the veteran in May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

During the course of this appeal, RO obtained and reviewed 
service, VA, and private medical records, as well as written 
statements from the veteran and other laypersons.  The Board 
is satisfied that VA has made a reasonable effort to obtain 
relevant records identified by the veteran.  38 U.S.C.A. 
§ 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

The veteran underwent a VA diabetes mellitus examination in 
July 2001, and the report of this examination has been 
reviewed by the Board.  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claim for service connection

The veteran essentially claims that he first began to 
manifest symptoms of diabetes mellitus (excessive thirst and 
fatigue) while on active duty, that his symptoms worsened 
after service until he was finally hospitalized for diabetes 
mellitus in November 1971, and that he currently has diabetes 
mellitus.  

Service medical records reflect that at his June 1964 
enlistment examination, urinalysis revealed negative sugar.  
No service medical records reflect that the veteran 
specifically complained of or sought treatment for excessive 
thirst, hunger, or fatigue.  A December1966 urinalysis 
revealed negative sugar.  At his June 1967 separation 
examination, urinalysis revealed negative sugar and no 
diagnosis of diabetes mellitus was made.       

In November 1971, the veteran was admitted to a VA hospital 
reporting a two-week history of polyuria (excessive 
urination), polydipsia (excessive thirst), and polyphagia 
(excessive hunger).  On admission, urine was 4+ for sugar and 
strong acetone was noted.  Serum glucose was 920 mg/dL.  Upon 
hospital discharge, he was diagnosed as having insulin-
dependent diabetes mellitus.  The diagnosis of diabetes 
mellitus was confirmed following a September 1975 VA 
examination, and VA records reflect continued treatment for 
diabetes mellitus over the ensuing 25 years.   

In March 2001, the veteran submitted several lay statements 
in support of his claim.  In one such statement, an 
individual wrote that he had known the veteran for 
approximately 30 years, and that he had always had energy in 
the morning and would fade as the day wore on.  The veteran 
also was apparently always very thirsty.  In another lay 
statement, another individual wrote that when he met the 
veteran in 1971, he appeared to be fairly healthy but 
required liquids on a regular basis.  According to this 
individual, the veteran's endurance was limited and he often 
required rest.

In another lay statement, the veteran's aunt wrote that she 
had known him since childhood, when he was in good health.  
When he came home on leave from active duty, he apparently 
was tired and thirsty.  When he got out of the service in 
1967, she reportedly noticed that he was still very tired and 
thirsty all the time.  In another lay statement, an 
individual wrote that he knew the veteran from 1967 to 1971, 
and that at that time, the veteran would get tired very 
easily and would have to lay down.  Apparently, he always 
needed to go to the bathroom or have something to drink.  He 
would be "good" in the morning but by noon, he reportedly 
would be tired and need to lay down.   

In a March 2001 VA Form 21-526, the veteran asserted that 
prior to his release from active duty in 1967, he was 
constantly thirsty.  He apparently went to a base medical 
facility several times for this and at least one time,  he 
was given a shot (he did not recall the shot's contents).  
After his separation, he reportedly had many bouts of thirst 
and was frequently tired over the years, until he went to the 
VA hospital in 1971 where he was finally diagnosed as having 
diabetes.     

At a July 2001 VA diabetes mellitus examination, the veteran 
reported that during active duty, he was thirsty and would 
drink approximately seven glasses of water (presumably per 
day).  He said that he had lost 20 pounds in the six months 
prior to discharge.  He said that he continued to be thirsty 
but did not lose weight between 1967 and 1970.  In the six to 
nine months prior to his 1971 hospitalization, he reportedly 
had polydipsia, polyuria, polyphagia, and weight loss.  
Following this VA examination, he was diagnosed as having 
insulin-dependent diabetes mellitus.  

The VA examiner concluded his report as follows:

Review of [the veteran's] service 
records, which are quite scant[,] reveals 
a normal urinalysis on admission to the 
service, and a negative urine for sugar 
in December [1966] . . . 

It is clear what the difficulty is in 
terms of assessing the onset of this 
diabetes, but the evidence would suggest 
that he did not have onset of diabetes 
mellitus until significantly close to his 
diagnosis in 1971.  If he had had active 
diabetes [from] 1967 to 1971, there would 
have been more symptomatology such as 
existed in the few months prior to his 
diagnosis in 1971.  Some fatigue and 
thirst without true polydipsia and 
polyuria would have manifested itself in 
all probability previously, however, it 
is clear I am unable to date the onset of 
his diabetes mellitus, but it is my 
opinion that it was not a factor at the 
time he was in the service.  

In a February 2002 letter, a private physician, Timothy 
Miller, M.D., noted that he had reviewed the veteran's VA 
medical records (including those relating to the 1971 
hospitalization).  Dr. Miller further wrote (in pertinent 
part) as follows:

The [veteran] was not severely acidotic 
and at the onset of the treatment [in 
November 1971], because of the age and 
the degree of elevation in his blood 
sugar, I feel that it is at least as 
likely as not that his diabetes started 
before July of 1968.  Initially, diabetes 
can often be asymptomatic.  It is 
impossible, of course, to prove with 
certainty without a blood test before 
1971, when exactly his diabetes started, 
but given the facts, as I reviewed them, 
my medical opinion is as stated above. 

In an August 2002 memorandum, a VA physician wrote (in 
pertinent part) as follows:

Review of the [veteran's] medical records 
from the service shows that he had three 
urinalyses done.  The dates were June 
1964, December 1966 and June 1967.  All 
were negative for glucose.

Urine testing was used to screen for 
diabetes in the 1960's but is no longer 
widely used.  One reason has to do with 
what is called the renal glucose 
threshold.  Glucose does not appear in 
the urine until the blood sugar rises 
above 160-190.  Urine testing is not a 
very good way for diabetics to monitor 
their blood sugars.  The goal of diabetic 
treatment is to have normal blood sugars, 
in the range of 80-100.  

However, urine testing is useful in 
screening large numbers of people for 
diabetes.  One thing that we can say is 
that the [veteran] had blood sugars less 
than 160-190 on three tests done during 
the service.  Even if he had a blood 
sugar of 140 or 150, which is higher than 
normal, such low elevations of blood 
sugar are rarely associated with 
symptoms.  The [veteran's] claim that he 
had diabetes in the service is based on 
his recollection of symptoms of thirst 
and fatigue.  Mild elevations of blood 
sugar - the most he could have had based 
on his negative urine test results - do 
not cause such symptoms.  

The reason for this is that the blood 
sugar needs to be high enough that 
glucose is spilled in the urine for 
excessive urination to occur.  The 
glucose takes water with it - so an 
increased volume of urine is produced 
(polyuria).  The amount of fluid lost in 
the urine depends on how high the blood 
sugar level is.  The higher the blood 
sugar level, the more fluid is lost in 
the urine.  To compensate for this, and 
so that dehydration is prevented, the 
person develops an increased thirst 
(compensatory polydipsia).  So if the 
person is not spilling glucose in the 
urine - if the blood sugar level is less 
than the renal glucose threshold - no 
polyuria occurs and the person does not 
have excessive thirst.  

There are no additional medical records 
prior to the [veteran's] hospitalization 
in November 1971.  All of the notes from 
that hospital stay state that the 
[veteran] had a 2-week to one-month 
history of polyuria, polydipsia and 
polyphagia - that is increased urination, 
thirst and hunger.  The extent of his 
symptoms is documented as follows[:] 
"not feeling well, malaise, tired, 
slightly feverish occasionally for 1 
month.  Has been drinking up to 2 1/2 
gallons of milk and 1 can of tomato juice 
in one night.  Nocturia 3-5 times a night 
and polyuria." 

This means that the [veteran] was 
drinking very large amounts of fluid, 
getting up 3-5 times a night to urinate, 
and urinating frequently in the daytime 
as well.  The average adult drinks a 
little over half a gallon of liquid a 
day.  The [veteran] was drinking more 
than 5 times that much.  This is a good 
example of polydipsia and polyuria.    

It is reasonable to conclude that the 
[veteran] did say on admission that he 
had had these symptoms for about a month.  
His polydipsia and polyuria were severe.  
I think he would have been able to be 
accurate about how long such symptoms had 
been going on.  His blood sugar level was 
900 which explains why he was losing so 
much fluid in his urine and why he had to 
drink so much to keep up with the fluid 
loss. . . . 

The three lay statements and the 
[veteran's] statement to [the VA examiner 
in July 2001] do not support a conclusion 
that the [veteran] had polydipsia while 
in, or shortly after returning from the 
service.  The lay statements are vague 
and without specific supporting details.  
The [veteran's] statement to [the VA 
examiner in July 2001, in which he said 
he drank approximately seven glasses of 
water a day while on active duty] 
describes a normal intake of fluid, and 
certainly much less fluid than the 
[veteran] was drinking at the time he was 
found to have diabetes. . . . 

[T]here is simply no support for [Dr. 
Miller's] opinion that the [veteran's] 
diabetes must have started before July 
1968.  Yes, it is true that people often 
have diabetes for some time prior to 
diagnosis.  However, we don't know how 
long that is.  It is not possible to say 
with any medical certainty that a patient 
who presented with diabetes in November 
1971 had diabetes before July 1968.  It 
is possible to say that he had not 
manifested symptoms prior to July 1968, 
since there is no record that he had 
evidence of polyuria or polydipsia by 
that time.  The [veteran] stated in 1971 
that his symptoms had started within a 
month of the time he was diagnosed with 
diabetes.

In summary the medical evidence while the 
[veteran] was in the service does not 
support a conclusion that [he] had 
diabetes at that time.  There are no 
medical records or information to suggest 
that he had symptoms of diabetes prior to 
July 1968.  There is no way of knowing 
when he developed diabetes.  We can only 
say that he was diagnosed with diabetes 
in November 1971, almost 4 1/2 years after 
he left the service.  I do not find the 
evidence sufficient to establish that the 
[veteran] had diabetes in the service, or 
before July 5, 1968.  

In an October 2002 memorandum, a private physician, J. Ward 
Godsall, M.D., asserted that he had seen the veteran in 
consultation, and had reviewed his clinical records, Dr. 
Miller's letter, and the August 2002 memorandum by the VA 
physician.  Dr. Godsall further wrote (in pertinent part) as 
follows:

The assumption has been made [that the 
veteran] presented with type 1 diabetes 
in 1971 . . . [but] it is possible that 
he [actually had] type 2 diabetes rather 
than type 1.  He presented in 1971 with a 
blood sugar of 920 but in spite of that 
severe hyperglycemia, he had very mild 
acidosis with his electrolytes showing a 
bicarbonate of 20 and a pH of only 7.2.  
Under those circumstances, type 1, 
insulinopenic diabetics will developed 
severe acidosis prior to reaching a blood 
sugar of 920.  The laboratory data he had 
at the time would suggest that he, in 
fact, had some basal insulin that was 
being secreted by his pancreas.  
Therefore, it is not out of the question 
that he would have had type 2 diabetes.  

The natural history of type 2 diabetes 
differs from that of type 1 diabetes in 
that the hyperglycemia may be present for 
a long period of time prior to the time 
that the diagnosis is made when it 
becomes symptomatic to this degree.  
Therefore, I believe its possible that 
his diabetes was present several years 
before and undiagnosed, though he had 
mild symptoms of polydipsia and polyuria.  

I would request that his benefit 
determination be considered in light of 
the possibility that his diabetes was, in 
fact, type 2 and not type [1].  The 
treatment at the time in 1971 would have 
been to use insulin and not to use _____ 
amylurias, which were the only drugs 
available at that time.  However, given 
the absence of severe acidosis in the 
face of hyperglycemia to that degree 
it[']s not unreasonable to suppose that 
his diabetes is from an insulin 
resistance rather than an insulin 
deficiency, therefore, making him type 2.  

In a November 2002 VA Form 9, the veteran argued that while a 
urine test on his discharge physical was normal, a blood test 
would have been much more accurate.  He essentially argued 
that the fact that his serum glucose was over 920 mg/dL in 
1971 suggested that his body had (prior to VA 
hospitalization) withstood several years of abnormally high 
blood sugar levels.  In another written statement submitted 
in November 2002, the veteran asserted that he had given both 
Drs. Miller and Godsall copies of his entire VA claims file 
before they drafted their opinions.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
diabetes mellitus, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence in this case essentially boils down to these key 
facts: the service medical records reflect no diagnosis of 
diabetes mellitus, nor any complaints of or treatment for 
symptoms of diabetes mellitus (such as excessive thirst or 
urination).  The veteran was first found to have diabetes 
mellitus in November 1971 (over four years after his July 
1967 separation).  While it seems logical that the symptoms 
of his diabetes mellitus (including excessive thirst and 
urination) began sometime before they became severe enough to 
warrant VA hospitalization, the evidence is not sufficient to 
establish that they began to a compensable degree as early as 
July 1968 (a year after separation).  The lay statements the 
veteran has submitted (basically to the effect that at or 
around the time of his separation from active duty he often 
appeared unusually thirsty and tired) are simply too vague 
for a conclusion that, within the first year from separation, 
he had compensable diabetes mellitus.  

While Drs. Miller and Godsall obviously reviewed the relevant 
medical records, the Board does not find their opinions 
particularly convincing.  Dr. Miller appears to focus on the 
fact that the veteran's serum glucose at VA hospitalization 
in 1971 was as high as 920 mg/dL, and that such a high level 
(given the veteran's age) makes it at least as likely as not 
that his diabetes mellitus began within a year of separation.  
Yet Dr. Miller does not discuss the rationale or medical 
theory for this opinion, or explain how (given the apparent 
severity of his condition) the veteran did not seek treatment 
for (or even complain of) any symptoms presumably caused by 
the high glucose level for over four years after separation.  

Dr. Godsall's theory - that perhaps the veteran had type 2 
diabetes mellitus rather than type 1, and that because the 
symptoms of type 2 diabetes mellitus are typically present 
for a longer period of time prior to diagnosis, it is 
possible that he had this condition within a year of 
discharge - is couched in extremely speculative terms (such 
as "in light of the possibility," "not out of the 
question," and "not unreasonable to suppose."  There is a 
long line of cases in which the United States Court of 
Appeals for Veterans Claims (CAVC) has rejected medical 
opinions as being too speculative.  In Stegman v. Derwinski, 
3 Vet. App. 228 (1992), the CAVC held that evidence favorable 
to the veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  Similarly, in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the CAVC found that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship.  A diagnosis stating that the 
veteran appellant was "possibly" suffering from 
schizophrenia was also deemed to be too speculative.  Morris 
v. West, 13 Vet. App. 94, 97 (1999).  In the present case, 
Dr. Godsall's opinion is simply is too broad and speculative 
to contain any probative value.  

On the other hand, the August 2002 memorandum from the VA 
physician presents a thorough and convincing rationale for 
the finding that the veteran did not manifest symptoms of 
diabetes mellitus in active duty or within one year of his 
discharge.  The physician notes that because the veteran's 
three glucose readings in service were negative, his level 
could not have exceeded 190, and even if his glucose level 
was at 140 or 150, this would not have caused excessive 
thirst or fatigue.  As noted above, no service medical 
records reflect any complaints of thirstiness or fatigue.  
While the veteran has asserted that he sought treatment for 
thirstiness at a base medical facility (and was reportedly 
given a shot as a result), this is not confirmed in the 
service medical records.  Even at his November 1971 VA 
hospitalization, the veteran did not report having had 
symptoms of diabetes mellitus while on active duty or within 
the year after discharge.  The VA physician's conclusion that 
it is not possible to say with any medical certainty that a 
patient who presented with diabetes in November 1971 had 
diabetes before July 1968 is highly persuasive and is 
consistent with the medical record.  See Prejean v. West, 13 
Vet. App. 444, 448-449 (2000).

To the extent that the veteran himself has claimed he 
currently has diabetes mellitus which manifested during 
active duty or to a compensable degree within a year of 
separation, the Board notes that as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In sum, the weight of the evidence demonstrates that the 
veteran's current diabetes mellitus began years after his 
active duty and was not caused by any incident of service; 
the condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for diabetes mellitus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for diabetes mellitus is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


